DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 15 March 2021 is hereby acknowledged. Claims 21-29 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 15 March 2021. In particular, claims 21-29 are new and recite characteristics not previously claimed. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 21-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/054549 A1 (“Iijima”) in view of US 4,658,007 (“Marks”) and US 4,339,368 (“Tsou”).
	A machine translation of Japan patent 6012744 B, which is a counterpart to WO 2014/054549 A1, is enclosed with this action.
	As to claims 21-24, Iijima teaches a coating composition (claim 1). 
	Iijima teaches the use of a modified epoxy resin that reacts a polyepoxide with an epoxy reactive compound, such as carboxylic acid (para. 0036), in a ratio between 0.8 to 1.5 (para. 0013), and thus includes resins sufficient to react substantially all epoxide groups. Because this is substantially the same reactive groups as those recited, it is presumed to produce a polyol, and thus in combination with the isocyanate (claim 1), produce a urethane type coating composition. While Iijima does not limit the 
	Iijima teaches the carboxyl functional compound reacted with the epoxy may be benzoic acid (para. 0041), which is an unsubstituted aromatic monocarboxylic acid, as required by claims 21-23.
	Iijima teaches the use of a catalyst in modifying the epoxy resin (para. 0050).
	Iijima teaches a polyisocyanate compound (claim 1). Note that the term polyisocyanate is interpreted to include blocked as well as unblocked forms of polyisocyanates, consistent with applicant’s specification, para. 0042.
	Iijima does not exemplify a resin formed with the recited polyepoxide compound. However, Iijima teaches that the modified epoxide may be formed from the epichlorohydrin product of a phenol novolac (para. 0058).
	As evidenced by Marks, phenol novolac epoxy has the formula 

    PNG
    media_image1.png
    106
    424
    media_image1.png
    Greyscale

(Marks, 4:66-5:15), with n = 0 to 20, which encompasses the recited length of n = 1 to 2. As such, Marks teaches the structure of phenol novolac resins, including having the recited length.
	Iijima teaches coating a metal article with the composition (para. 0117), but does not explicitly state that creep from scribe and pencil hardness. However, the examples of Iijima show corrosion of less than 3 mm in anticorrosion tests (see table 1, showing A and B ratings for corrosion tests 5 and 6; paras. 
	 As to claims 25 and 28, Iijima teaches the use of a small amount of dimethylbenzylamine, a trialkylamine in the reaction of a polyepoxide and benzoic acid (para. 0101). While not explicitly recited as the catalyst, it is the same material as recited, and thus presumed to act as the catalyst, being the same material as recited.
	As to claim 29, Iijima teaches the use of various polyisocyanates, including preferred polyisocyanates such as 4,4’-diphenylmethanediisocyanate (para. 0073) (same as 4,4’-methylenephenyldiisocyanatte), polymethylenepolyphenyl isocyanate (para. 0072), hexamethylene diisocyanate (para. 0072), and thus the use of these polyisocyanates in the blocked isocyanates is obvious over the teaching of Iijima.

26 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/054549 A1 (“Iijima”) in view of US 4,658,007 (“Marks”) and US 4,339,368 (“Tsou”) as applied to claim 21, further as evidenced by US 3,404,018 (“Hicks”).
	As to claim 26, Iijima in view of Marks does not explicitly teach the OH number of the modified epoxy resin. However, it is well known, as evidenced by Hicks, 1:35-40, that the result of the reaction of a carboxyl group and an epoxide group is an ester and a hydroxy group, and that therefore the reaction product of Iijima is a polyol. Further, using the benzoic acid and the novolac epoxy as taught by Iijima, the resulting polyol that would arise from such a reaction of all epoxide groups (thereby forming an equivalent number of hydroxyl groups) can be calculated to have an approximate OH value of 228, which is within the recited range.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/054549 A1 (“Iijima”) in view of US 4,658,007 (“Marks”) and US 4,339,368 (“Tsou”) as applied to claim 21, further in view of EP 0148579 A2 (“Kordomenos”) as evidenced by US 3,404,018 (“Hicks”).
As to claim 27, Iijima in view of Marks is silent as to the ratio of OH to NCO in the composition. However, it is well known, as evidenced by Hicks, 1:35-40, that the result of the reaction of a carboxyl group and an epoxide group is an ester and a hydroxy group, and that therefore the reaction product of Iijima is a polyol Furthermore, Kordomenos teaches urethane coating composition, and teaches that the amount of blocked isocyanate groups should range from approximately 0.8 to 1.3 reactive isocyanate groups per reactive group (hydroxyl group) (pp. 7-18), which is a range of OH:NCO of approximately 0.77:1 to 1.25:1, which is within the recited range. It would therefore be obvious to modify the composition of Iijima, using the recited amount of blocked isocyanate to hydroxyl groups from the modified epoxy, as Kordomenos teaches such a range for film forming ability, thereby arriving at the invention of claim 27.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764